DETAILED ACTION
This office action is based on the claim set submitted and filed on 07/05/2022.
Claims 1, 12 have been amended. Claim 8-11 and 18-20 have been canceled.
Claims 1-7, 12-17, and 21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 12-17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 and 21 are drawn to a system and Claims 12-17 are drawn to a method and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-7, 12-17, and 21 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process managing and preventing patient fall risk. Determining a fall score from a collected data by following instruction for calculating a total or compost risk score is an abstract idea that could have been performed by a human actor along with mathematical calculation but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient fall risk score based on given values for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Independent claim 1 and 12 recite the steps of: 
“access first data, the first data being associated with acute action of and environment for the patient; access second data associated with attributes of the patient over time; calculate a composite fall score based upon the first data and the second data”. 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human user/actor that constitute certain methods of organizing human activity, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, calculate a compost fall score is/are Mathematical Concepts. Accessing and gathering information associated with patient information such as movement and attributes to calculate a composite or total fall risk score are steps that could be performed by a human actor and, therefore are certain methods of organizing human activity.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human actor but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of methods of organizing human activity are deemed "additional elements," and will be discussed in further detail below.
This judicial exception is not integrated into a practical application. In particular, the claims 1 and 12 recite additional element such as (processor, memory, sensors, user interface) that implements the identified abstract idea, (see, Applicant, 0020, 0033, 0057). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as generate[ing] a user interface display to display fall information, including: the composite fall score, an immediate score …, and an attribute score …; provide[ing] an alert when the composite fall score exceeds a threshold, wherein the alert includes: the composite fall score, and contextual information about the environment for the patient. which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., medium (memory), processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component and provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process (see Applicant, 0037), such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(f)(2)(v). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the judicial exceptions recited in claims 1 and 12 are not integrated into a practical application.
The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant 0027). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases and displaying data. (see, MPEP §2016.05(d)), DDR Holdings, LLC, and Parker v. Flook. In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 13-17, and 21 include all of the limitations of claim(s) 1 and 12, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claim 2, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps by a human actor, which is a certain methods of organizing human activity, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional elements “a processor and memory”. The claims fail to integrate the abstract idea of claim 1 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “processor, memory” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
 As for claims 3-7, 13-17, and 21, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps by a human actor, which is a certain methods of organizing human activity, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFERS-ALBU (US 2019/0221315 A1- “Weffers”) in view of Kemp (US 2018/0197632 A1) in view of John et al. (US 2019/0143097 A1- “John”)

Regarding Claim 1 (Currently Amended), Weffers teaches a system for estimating a likelihood of a fall for a patient, the system comprising: 
at least one processor; and
memory encoding instructions which, when executed by the at least one processor (Weffers: [0019], [0156]), cause the at least one processor to:
access first data from one or more sensors, the first data being associated with acute action of and environment for the patient Weffers discloses a sensor data is obtained [interpreted as access first data from one or more sensors] from a patient surrounding (e.g., camera) and/or in contact with the patient (e.g. vital sign) and providing a risk  defined as variable risk score associated with a real-time movement measurements [acute actions] of the patient while in bed, and cameras or imaging devices, and the surrounding environment [environment] of the patient based on data collected from different sensors, (e.g. speed and type of movement, motions, confusion, etc.), as such the sensors provide a feed of variable data for movement and environment that is/are providing factors for variable risk score in real-time (Weffers: [Fig. 1], [0038]-[0041], [0061], [0064], [0084], [0092]-[0093], [0103]-[0104])
access second data associated with attributes of the patient over time Weffers discloses a classification unit that classifies patient based the patient profile information obtained from a database that is/are unmodifiable which includes information available about the patient such as age, gender, current diagnosis, medication, bed/risk fall history, etc., [interpreted as access second data associated with attributes] for risk factors collected over time [interpreted as attributes of the patient over time] that is/are used in providing an intrinsic risk score (Weffers: [Fig. 1],  [0038]-[0039], [0048]-[0049], [0053]-[0054], [0147])
calculate a composite fall score based upon the first data and the second data Weffers discloses a patient data collected and determining a variable risk score and an intrinsic risk score [interpreted as based upon the first data and the second data] and calculates total fall risk score which is composite of both scores, the variable risk score and the intrinsic risk score values 
[interpreted as composite score] (Weffers: [Fig. 1, 3-10], [0025] [0041]-[0043], [0048], [0055], [0105],)
generate a user interface to display …, an immediate score associated with the first data, Weffers discloses a feedback unit such as display providing a visual output indicator to display indicator(s) received from sensor data (e.g. green. Orange, red) [scores] for a patient movement in bed [first data] and providing risk scores for plurality of movements, and using the combination of theses indicators to provide a risk score (risk factor) [immediate score] which determines/detects an immediate bed fall (immediate risk of the fall) (Weffers: [Fig. 1, 3-10], [0043], [0056]-[0059], [0083]-[0085], [0092], [0153]).
provide an alert when the composite fall score exceeds a threshold, wherein the alert includes: the composite fall score Weffers discloses a total risk score [composite fall score] and if the score is above a threshold, an alarm/alert is provided to medical staff and sends the information of the total risk score [composite fall score] (Weffers: [0028]-[0029], [0135], [0137]-[0138]).
Weffers discloses calculation of a total risk for the fall which is composite of both scores, the variable risk score and the intrinsic risk score values using a real-time sensor movement data [interpreted as first data] and patient risk factors [interpreted as second data associated with attributes], and displaying a plurality of movement indicators provide risk scores associated with sensors movement data and risk factor score [interpreted as immediate], however Weffers does not expressly disclose displaying a score for attributes and total or composite score and an alert comprising contextual information about the environment of the patient.
Kemp teaches 
generate a user interface to display fall information, including: the composite fall score, … and an attribute score associated with the second data Kemp discloses a list of patient indicators such as in [Table 1] which includes one or more physiological items and include Morse fall score which is based on is based on six factors including the patient’s history of falling, secondary diagnosis related to falls, intervention the patient requires, if the patient has an IV or heparin lock, the patient’s gait, and the patient's mental status [attributes] that may provide a subscore and reflect scores displayed simultaneously and along with composite score   such as (Kemp: [Fig. 1], [Table 1], [0026], [0077], [0079], [0089], [0095], [0114]-[0015])
Weffers discloses feedback unit such as a display that detects an immediate bed fall indicator/score which is interpreted immediate risk score but does not expressly disclose the display includes attributes score and composite score. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feedback unit detecting an immediate bed fall by Weffers and incorporate displaying plurality of patient attribute scores along with composite score, as taught by Kemp which may help providing scoring system tailored to an patient care unit/area for predicting risk values and assessing staffing (Kemp: [0004]-[0077]).
The combination of Weffers and Kemp discloses providing alarm/alert to medical staff includes information regarding the patient and discloses sensors (e.g. video camera) that may provide information such as night or day time based on operation (Weffers: [Fig. 6A-B]), however the combination of Weffers and Kemp does not expressly alert includes context information about the environment for the patient. 
John teaches
wherein the alert includes: … contextual information about the environment for the patient
John discloses a patient management platform to alert staff about environment for the patient such as when the rail is placed down during the night (John: [0186]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Weffers and Kemp to incorporate alert information includes contextual data about the patient environment, as taught by John which may help decreasing fall risk (John: [0186]).

Regarding Claim 2 (Original), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to:
develop an immediate risk of fall model using the first data Weffers discloses a computation scheme [model] used for calculation total modifiable/variable risk score based on using patient modifiable risk factors collected in real-time [immediate] (Weffers: [0045]-[0046], [0065]-[0066], [0131])  
develop an attribute risk of fall model using the second data Weffers discloses a computation scheme [model] used for calculation total intrinsic risk score based on using patient unmodifiable risk factors [attributes] (Weffers: [0053]-[0054]).  

Regarding Claim 3 (Original), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the first data quantifies a current activity for the patient Weffers discloses variable risk score comprising risk factors data [first data] collected from sensors and video data to provide real-time risk data such as turns and tosses of a patient in bed and using the data to calculate risk score (Weffers: [0064]-[0065]).

Regarding Claim 4 (Previously Presented), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the first data quantifies a movement of the patient Weffers discloses variable risk score comprising risk factors data [first data] collected from sensors and video data to provide real-time risk data such as body posture of a patient, position in bed, etc., and using the data to calculate risk score (Weffers: [0064]-[0065]).

Regarding Claim 5 (Original), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the second data quantifies a mobility of the patient over time Weffers discloses risk factors data [second data] from collected information such as restlessness, location in bed, etc., based on monitored patient motion in bed [mobility] over time and using the data to calculate risk score (Weffers: [0093]-[0095], [0125]).

Regarding Claim 6 (Original), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the second data quantifies bibliographic information associated with the patient Weffers discloses a unmodifiable /intrinsic risk data [second data] associated with risk factors [attributes] of a patient that includes demographic [bibliographic] information such as age, gender, current diagnosis, medication, bed/risk fall history, etc., collected over time (Weffers: [0038]-[0039], [0048], [0054]).

Regarding Claim 7 (Original), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the first data or the second data quantifies bed-based information Weffers discloses data indicated such as movement of patient in bed [first data] and risk factors, fall history [second data] to provide a total bed fall risk score using the collected bed information [bed-based information] (Weffers: [Fig. 3-10], [0071], [0081]-[0086], [0091]-[0098], [0101]).

Regarding Claim 12 (Currently Amended), Weffers teaches a method for estimating a likelihood of a fall for a patient, the method comprising:
accessing first data from one or more sensors, the first data being associated with acute action of and environment for the patient Weffers discloses a patient data collected from sensors in real-time such as video and vital signs data to provide a score for the variable data [first data] and data generated from classification unit that comprises the patient profile information in database [second data] and determining an intrinsic risk score and combining both scores to calculate total fall risk score [composite score] (Weffers: [Fig. 1], [0025] [0041]-[0043], [0055], [0061], [0064], [0092]-[0093], [0104]-[0105])
accessing second data associated with attributes of the patient over time Weffers discloses a classification unit that comprises the patient profile in database [second data] which includes information available about the patient (e.g. attributes) that may be considered for risk factors such as age, gender, current diagnosis, medication, bed/risk fall history, etc., collected over time in addition may include data collected from sensor signal data (e.g. vital sign) that may be classified as attribute data [second data associated with attributes] providing an intrinsic risk score (Weffers: [Fig. 1],  [0038]-[0039], [0048], [0054])
calculating a composite fall score based upon the first data and the second data Weffers discloses a patient data collected from sensors in real-time such as video and vital signs data to provide a score for the variable data [first data] and data generated from classification unit that comprises the patient profile information in database [second data] and determining an intrinsic risk score and combining both scores to calculate total fall risk score [composite score] (Weffers: [Fig. 1], [0025] [0041]-[0043], [0055], [0105])
generating a user interface to display: … an immediate score associated with the first data quantifying an immediate risk of the fall; …Weffers discloses a feedback unit such as display providing a visual output indicator to display indicator(s) received from sensor data (e.g. green. Orange, red) [scores] for a patient movement in bed [first data] and providing risk scores for plurality of movements, and using the combination of these indicators to provide a risk score (risk factor) [immediate score] which determines/detects an immediate bed fall (immediate risk of the fall) (Weffers: [Fig. 1, 3-10], [0043], [0056]-[0059], [0083]-[0085], [0092], [0153]).
an alert when the composite fall score exceeds a threshold, wherein the alert includes: the composite fall score… Weffers discloses a total risk score [composite fall score] and if the score is above a threshold, an alarm/alert is provided to medical staff and sends the information and values such as the total risk score [alert includes composite fall score] (Weffers: [0028]-[0029], [0134]-[0138]).
Weffers discloses calculation of a total risk for the fall which is composite of both scores, the variable risk score and the intrinsic risk score values using a real-time sensor movement data [interpreted as first data] and patient risk factors [interpreted as second data associated with attributes], and displaying a plurality of movement indicators provide risk scores associated with sensors movement data and risk factor score [interpreted as immediate], however Weffers does not expressly disclose displaying a score for attributes and total or composite score and an alert comprising contextual information about the environment of the patient.
Kemp teaches 
generate a user interface to display fall information, including: the composite fall score, … and an attribute score associated with the second data quantifying a general risk of the fall Kemp discloses a list of patient indicators such as in [Table 1] which includes one or more physiological items and include Morse fall score which is based on is based on six factors including the patient’s history of falling, secondary diagnosis related to falls, intervention the patient requires, if the patient has an IV or heparin lock, the patient’s gait, and the patient's mental status [attributes] that may provide a subscore and reflect scores displayed simultaneously and along with composite score   such as (Kemp: [Fig. 1], [Table 1], [0026], [0077], [0079], [0089], [0095], [0114]-[0015])
Weffers discloses feedback unit such as a display that detects an immediate bed fall indicator/score which is interpreted immediate risk score but does not expressly disclose the display includes attributes score and composite score. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feedback unit detecting an immediate bed fall by Weffers and incorporate displaying plurality of patient attribute scores along with composite score, as taught by Kemp which may help providing scoring system tailored to an patient care unit/area for predicting risk values and assessing staffing (Kemp: [0004]-[0077]).
The combination of Weffers and Kemp discloses providing alarm/alert to medical staff includes information regarding the patient and discloses sensors (e.g. video camera) that may provide information such as night or day time based on operation (Weffers: [Fig. 6A-B]), however the combination of Weffers and Kemp does not expressly alert include context information about the environment for the patient. 
John teaches
wherein the alert includes: …contextual information about the environment for the patient
John discloses a patient management platform to alert staff about environment for the patient such as when the rail is placed down during the night (John: [0186])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Weffers and Kemp to incorporate alert information includes contextual data about the patient environment, as taught by John which may help decreasing fall risk (John: [0186]).

Regarding Claims 13-17, the claims recite substantially similar limitations to claim 2, 4-7, as such, are rejected for similar reasons as given above.

Regarding Claim 21 (Previously Presented), the combination of Weffers, Kemp, and John teaches the system of claim 1, wherein the contextual information includes at least one of a time of day and a position of bed rails Weffers discloses a video monitoring component that identify a day and night monitoring (Weffers: [Fig. 6A-B]), however does not discloses contextual information included time of the day and position of bed rails. John discloses a patient management platform to alert staff about environment for the patient such as when the rail is placed down during the night (John: [0186]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Response to Amendment
Applicant's arguments filed 07/05/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 5-6. 
In response to the Applicant argument that the claimed invention is directed to an ordered combination of information in the user interface that results in a practical application similar to the claims found in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), Examiner respectfully disagree. While the Applicant argument recited that the claims of Core Wireless where held patentable because they were directed to improved user interface for electronic device, the limitations In Core Wireless disclose a specific manner of displaying a limited set of information to the user where the court recognized that the ‘476 patent is specifying a particular manner for accessing summary window and a data list being selectable to launch a respective application and enable the selected data to be seen within the respective application summary window displayed while the one or more applications are in an un-launched state. In contrast, the instant invention limitations disclose collecting data from different sources, calculate a score and display the scores on a display. Therefore, the claimed invention is not analogues to Core Wireless, see MPEP 2106.05(a)(I)(x) and the claims limitations do integrate into a practical application.
In response to the Applicant argument regarding the alert increasing efficiency of the system, Examiner respectfully disagree. While the Applicant stated “the limitations result in “an action that effects a particular treatment””, as recited, the Examiner in the final OA dated 05/02/2022, the claim does not affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition but a data collected using generic devices used to assess patient fall risk but does not provide a treatment or treat a patient, see MPEP 2106.04(d)(2).
In response to the Applicant argument that the assertion of the OA is misplaced for the claim reacting a computer component that are well - understood, routine, and conventional, as the additional elements integrates the judicial exception into a practical application, Examiner respectfully disagree. Examiner asserts and as explained above, the additional elements for generic computing element (e.g. processor) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)), DDR Holdings, LLC, and Parker v. Flook.
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 6-8.
In response to the Applicant argument that Young does not disclose or suggest the composite fall score, an immediate score and attribute score, Examiner asserts that the claim limitations that under the broadest reasonable interpretation, are disclosed by Weffers as mentioned above and in the prior OA where Weffers discloses an intrinsic risk score which is interpreted as an attribute risk score and discloses a variable risk score which is interpreted as an immediate score as first data, and discloses a total risk score interpreted as composite score which is a sum of the variable and intrinsic values. Moreover, Weffers discloses a feedback unit (display) that provides a information about the total score while explicitly discloses an interface disclosing variable risk indicators score. Young discloses a fall assessment score and combined score. The Examiner has added a new reference “Kemp” expressly discloses displaying score(s) of physiological and other indictors which is interpreted as attribute score(s) and displaying a compost score. Therefore, the Applicant argument against Weffers and Young is moot.  
Applicant further argued that none of the cited art discloses an alert including the composite fall score, Examiner respectfully disagree. The claim limitation that under the broadest reasonable interpretation is disclosed by the reference Weffers [28, 29, 135, 137, 138] disclosing comparing total risk score to a threshold as an example when the total risk score is above a threshold, an action such as alarm is triggered sending medical staff indicating risk for bed fall [138] and in addition [137] discloses sending the mentioned information “above” that includes values such as total risk score [composite risk score]. 


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2020/0205746		Predictive Fall Event Management System and Method of Using Same
The references are relevant since it discloses collecting a health data in a time series using wearable devices/sensors and perform analysis of the data to predict a patient bed fall risk. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626   

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626